NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in reply to the application filed on 03/24/2020.  The amendment filed on 03/24/2020 has been entered. Claim(s) 1-20 are canceled. Claim(s) 21-40 remain pending and have been examined below. A terminal disclaimer has been filed 10/15/2021 over Blouin et al (US Patent No. 10,595,624).
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 21 (New) and 37 (New), Blouin (US Patent No. 8,800,107) discloses a cleaning roller mountable to a cleaning robot, the cleaning roller comprising: 
	a sheath comprising a shell (fig 5, 14), an outer diameter of the shell tapering from a first end portion of the sheath (fig 6, 120 tapers to 124) and a second end portion of the sheath toward a center of the cleaning roller (fig 2, 51 tapers to 55); and
	a core extending from a first end portion of the core to a second end portion of the core along an axis of rotation of the cleaning roller (18), the cleaning roller mountable to the cleaning robot for rotating about the axis of rotation (14 is mounted to 18).
	Moser et al (US Patent No. 10,362,920) teaches a cleaning roller, the cleaning roller comprising: 
	a sheath comprising a shell (fig 10, 26), and
(fig 10, 138), 
	wherein an inner surface of the shell and an outer surface of the core form an air gap therebetween (fig 10, there is an air gap between 26 and 138).
	However, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the air gap extending, from a portion of the core between the first end portion of the core and the second end portion of the core, longitudinally along the axis of rotation toward the first end portion or the second end portion of the core” together in combination with the rest of the limitations in the independent claim. Further the combination would destroy either reference and would be un-obvious to combine a dry cleaning roller with a wet cleaning roller.
	Claims 22-36 are allowed as being dependent on claim 21.
	Claims 38-40 are allowed as being dependent on claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723